UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Period from to Commission file number 012183 BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-2644611 (State or other jurisdiction (IRS Employer Identification No.) Of incorporation or organization) 734 Walt Whitman Rd., Melville, New York 11747 (Address of principal executive offices) (631) 421-5452 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large Accelerated filer¨Accelerated filer¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in the Rule 12b-2 of the Exchange Act).YES¨NOx The number of shares of common stock, par value $0.001 per share, outstanding on July 31, 2007 was 15,528,460 BOVIE MEDICAL CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2007 Contents Page Part I: Financial Information 3 Item 1: Consolidated Financial Statements Consolidated Balance Sheets –June 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 5 Consolidated Statements of Stockholders' Equity for the Year Ended December 31, 2006 and the Six Months Ended June 30, 2007 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3: Quantitative and Qualitative Disclosures About Market Risk 20 Item 4: Controls and Procedures 21 Part II. Other Information 21 Item 1: Legal Proceedings 21 Item 1A: Risk Factors 21 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3: Defaults Upon Senior Securities 21 Item 4: Submission of Matters to a Vote of Security Holders 21 Item 5: Other Information 21 Item 6: Exhibits 22 Signatures 23 2 Index PART I. FINANCIAL INFORMATION ITEM 1: CONSOLIDATED FINANCIAL STATEMENTS BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2006 Assets (Unaudited) (Audited) June 30, 2007 December 31, 2006 Current assets: Cash and cash equivalents $ 2,501,409 $ 2,952,892 Trade accounts receivable, net of allowance for doubtful accounts of approximately $8,700 and $10,000, respectively 2,789,074 2,817,557 Inventories 4,470,915 3,609,301 Prepaid expenses 285,317 402,423 Deferred tax asset 1,015,673 386,200 Total current assets 11,062,388 10,168,373 Property and equipment, net 3,436,634 3,217,020 Other assets: Brand name/trademark, net 1,509,662 1,509,662 Purchased technology, net 2,141,804 1,529,330 License rights, net 310,359 240,000 Deposits 21,215 21,215 Total other assets 3,983,040 3,300,207 Total Assets $ 18,482,062 $ 16,685,600 The accompanying notes are an integral part of the consolidated financial statements. 3 Index BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2006 (CONTINUED) Liabilities and Stockholders' Equity (Unaudited) (Audited) June 30, 2007 December 31, 2006 Current liabilities: Accounts payable $ 1,003,102 $ 916,253 Accrued expenses and other liabilities 994,071 905,716 Customer deposits 50,927 91,198 Deferred revenue 77,686 173,986 Total current liabilities 2,125,786 2,087,153 Liability for purchased assets 418,150 418,150 Total liabilities 2,543,936 2,505,303 Minority interest 120,000 Stockholders' equity: Preferred stock, par value $.001; 10,000,000 shares authorized; none issued and outstanding Common stock par value $.001; 40,000,000 shares authorized, 15,358,865 and 15,223,538 issued and outstanding on June 30, 2007 and December 31,2006, respectively 15,360 15,224 Additional paid in capital 22,333,932 22,104,416 Accumulated deficit (6,411,166 ) (8,059,343 ) Total stockholders' equity 15,938,126 14,060,297 Total Liabilities and Stockholders' Equity $ 18,482,062 $ 16,685,600 The accompanying notes are an integral part of the consolidated financial statements. 4 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Sales $ 7,439,380 $ 6,740,745 $ 14,142,243 $ 12,752,196 Cost of sales 4,401,413 3,848,484 8,599,192 7,553,776 Gross profit 3,037,967 2,892,261 5,543,051 5,198,420 Other costs and expenses: Research and development 435,851 267,075 816,593 378,055 Professional services 199,355 120,911 389,847 250,838 Salaries and related costs 738,571 758,116 1,468,510 1,282,620 Selling, general and administrative 1,083,522 990,372 1,891,633 1,812,759 Development cost-joint venture - 44,283 - 78,000 Total costs and expenses 2,457,299 2,180,757 4,566,583 3,802,272 Income from operations 580,668 711,504 976,468 1,396,148 Interest income, net 33,649 11,306 72,236 21,792 Income before minority interest and income taxes 614,317 722,810 1,048,704 1,417,940 Minority interest 5,000 10,000 Provision for income tax (232,049 ) (235,700 ) (421,146 ) (493,200 ) Realized benefit of tax loss carryforward 685,723 220,700 1,020,619 468,200 Net income $ 1,067,991 $ 712,810 $ 1,648,177 $ 1,402,940 Earnings per share Basic $ .07 $ .05 $ .11 $ .10 Diluted $ .06 $ .04 $ .09 $ .08 Weighted average number of shares outstanding 15,346,673 14,286,858 15,317,816 14,223,949 Weighted average number of shares outstanding adjusted for dilutive securities 17,752,431 17,129,404 17,781,383 16,957,670 The accompanying notes are an integral part of the consolidated financial statements. 5 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE YEAR ENDED DECEMBER 31, 2 ENDED JUNE 30, 2007 (UNAUDITED) Additional Options Common Paid-in Accumulated Outstanding Shares Par Value Capital Deficit Total January 1, 2006 4,168,870 14,040,728 $ 14,041 $ 20,530,108 $ (10,742,549 ) $ 9,801,600 Options granted 120,000 41,097 41,097 Options exercised (982,810 ) 982,810 983 794,943 795,926 Options forfeited (102,360 ) Stock options issued to acquire assets 63,300 63,300 Stock issued to acquire assets 200,000 200 674,968 675,168 Income for the year 2,683,206 2,683,206 December 31, 2006 3,203,700 15,223,538 15,224 22,104,416 (8,059,343 ) 14,060,297 Options exercised (117,800 ) 117,800 118 190,957 191,075 Options granted 145,000 Stock option expense 33,588 33,588 Options forfeited (42,500 ) Reclass adjustment 17,527 18 4,971 4,989 Income for the period 1,648,177 1,648,177 June 30, 2007 (Unaudited) 3,188,400 15,358,865 $ 15,360 $ 22,333,932 $ (6,411,166 ) $ 15,938,126 The accompanying notes are an integral part of the consolidated financial statements. 6 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 2007 2006 Cash flows from operating activities Net income $ 1,648,177 $ 1,402,940 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property and equipment 322,303 211,369 Provision for (recovery of ) inventory obsolescence (60,784 ) (141,370 ) Benefit for deferred income taxes (629,473 ) Amortization of intangible assets 25,191 27,473 Stock based compensation 33,588 Other non-cash expense 4,989 Minority interest in net income (10,000 ) Changes in current assets and liabilities: Receivables 28,483 (210,100 ) Inventories (800,830 ) (122,690 ) Prepaid expenses 117,106 (81,670 ) Accounts payable 86,849 (50,172 ) Accrued expenses and other liabilities 88,355 231,397 Customer deposits (40,271 ) Deferred revenue (96,300 ) (21,300 ) Net cash provided by operating activities 727,383 1,235,877 Cash flows from investing activities Purchases of property and equipment (541,917 ) (510,885 ) Purchased technology (512,404 ) (224,100 ) Purchase of license rights (315,620 ) Net cash used in investing activities (1,369,941 ) (734,985 ) Cash flows from financing activities Repayments of long term debt (162,480 ) Common shares issued 191,075 259,302 Net cash provided by financing activities 191,075 96,822 Net change in cash and cash equivalents (451,483 ) 597,714 Cash and cash equivalents, beginning of period 2,952,892 1,295,266 Cash and cash equivalents, end of period $ 2,501,409 $ 1,892,980 Cash paid during the six months ended June 30, 2007 and 2006: Interest $ 2,439 $ 16,070 Income taxes $ 25,344 $ Supplemental disclosure of non-cash investing and financing activities - During the six months ended June 30, 2007, purchased technology increased by $115,000 upon the acquisition of a minority interest in a joint venture (see Note 8). The accompanying notes are an integral part of the consolidated financial statements 7 Index BOVIE MEDICAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED NOTE 1.INTERIM FINANCIAL INFORMATION The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S.) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information necessary for a fair presentation of results of operations, financial position, and cash flows in conformity with accounting principles generally accepted in the U.S.In the opinion of management, the condensed consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the results of Bovie Medical Corporation and its subsidiaries (collectively, the “Company” or “we”, “us”, “our”) for the periods presented.Operating results for interim periods are not necessarily indicative of results that may be expected for the fiscal year as a whole. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements. The reported amounts of revenues and expenses during the reporting period may be affected by the estimates and assumptions management is required to make. Estimates that are critical to the accompanying consolidated financial statements relate principally to the adequacy of our accounts receivable and inventory allowances, the recoverability of long-lived assets and the valuation of our net deferred income tax assets.The markets for the Company’s products are characterized by intense price competition, rapid technological development, evolving standards and short product life cycles, all of which could impact the future realization of its assets. Estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the period that they are determined to be necessary. It is at least reasonably possible that the Company’s estimates could change in the near term with respect to these matters. For further information, refer to the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.Certain prior year amounts may have been reclassified to conform to the presentation used in 2007. NOTE 2.INVENTORIES Inventories are stated at the lower of cost or market.Cost is determined principally on the average cost method.Inventories at June 30, 2007 and December 31, 2006 were as follows: June 30, 2007 December31, 2006 Raw materials $ 2,249,547 $ 1,640,254 Work in process 1,477,540 1,351,540 Finished goods 743,828 617,507 Total $ 4,470,915 $ 3,609,301 NOTE 3.INTANGIBLE ASSETS At June 30, 2007 and December 31, 2006 intangible assets consisted of the following: June 30, 2007 December31, 2006 Trade name (life indefinite) $ 1,509,662 $ 1,509,662 Purchased technology (9-17 year lives) $ 2,432,932 $ 1,805,864 Less accumulated amortization (291,128 ) (276,534 ) Net carrying amount $ 2,141,804 $ 1,529,330 License rights (10 year life) $ - $ 400,000 License rights (5 yr life) 315,619 - Less accumulated amortization (5,260 ) (160,000 ) Net carrying amount $ 310,359 $ 240,000 8 Index NOTE 4.NEW ACCOUNTING PRONOUNCEMENTS Accounting for Stock-Based Compensation Effective January 1, 2006, the Company adopted Statement No. 123R, Share-Based Payment ("SFAS 123R"), which requires companies to measure and recognize compensation expense for all share-based payment awards made to employees and directors based on estimated fair values. SFAS 123R is being applied on the modified prospective basis. Prior to the adoption of SFAS 123R, the Company accounted for its stock-based compensation plans under the recognition and measurement principles of Accounting Principles Board (APB) Opinion No. 25, Accounting for Stock Issued to Employees, as provided by SFAS 123, "Accounting for Stock Based Compensation" ("SFAS 123") and accordingly, recognized no compensation expense related to the stock-based plans as stock options granted to employees and directors were equal to the fair market value of the underlying stock at the date of grant. In March 2005, the SEC issued Staff Accounting Bulletin No. 107 ("SAB 107") relating to SFAS 123R. The Company has applied the provisions of SAB 107 in its adoption of SFAS 123R. SFAS 123R applies to new awards and to awards that were outstanding on January 1, 2006 that are subsequently modified, repurchased or cancelled. Under the modified prospective approach, the Company is required to recognize an allocable portion of compensation cost for all share-based payments granted prior to, but not yet vested on, January 1, 2006 (compensation costs are recognized as the awards continue to vest), based on the grant-date fair value estimated in accordance with the provisions of SFAS 123.Prior periods were not restated to reflect the impact of adopting the new standard. As ofJune 30, 2007, there was approximately $439,300 of total unrecognized compensation costs related to unvested options. That cost is expected to be recognized over a period of 4 to 7 years. The weighted average grant date fair value of options granted during the six months ended June 30, 2007 was estimated on the grant date using the binomial lattice option-pricing model with the following assumptions: expected volatility of 26%, expected term of 5 to 7 years, risk-free interest rate of 5.5%, and expected dividend yield of 0%. Expected volatility is based on a weighted average of the historical volatility of the Company's stock and peer company volatility. The average expected life was calculated using the simplified method under SAB 107. The risk-free rate is based on the rate of U.S. Treasury zero-coupon issues with a remaining term equal to the expected life of option grants. The Company uses historical data to estimate pre-vesting forfeiture rates. FIN 46(R) "Consolidation of Variable Interest Entitiesan interpretation of ARB No. 51" FIN 46R expands the scope of ARB51 and various EITFs and can require consolidation of legal structures, called Variable Interest Entities ("VIEs"). Companies with investments in Special Purpose Entities ("SPEs") were required to implement FIN 46R in 2003; however, companies with VIEs were permitted to implement in the first quarter of 2004. While we do not have SPEs, we did have a VIE that qualified for consolidation (Jump Agentur Fur Electrotechnik GMBH - “the Joint Venture” or“JAG”) until we purchased the minority stockholder’s 50% ownership interest in May 2007 (see Note 8).Accordingly, the financial position and results of operations of this entity have been included in the accompanying consolidated financials statements for each of the periods presented. The impact of consolidating this entity when it wasa VIE did not have a material effect on our consolidated statements of operations or cash flows. SFAS No. 151 - Inventory Costs, an amendment of Accounting Research Bulletin No. 43, Chapter 4 In November 2004, the FASB issued SFAS No. 151, “Inventory Costs, an amendment of Accounting Research Bulletin No. 43, Chapter 4,” which adopts wording from the International Accounting Standards Board’s (IASB) IAS 2 “Inventories” (“AS 151”) in an effort to improve the comparability of cross-border financial reporting.The FASB and IASB both believe the standards have the same intent; however, an amendment to the wording was adopted to avoid inconsistent application.The new standard indicates that abnormal freight, handling costs, and wasted materials (spoilage) are required to be treated as current period charges rather than as a portion of inventory cost.Additionally, the standard clarifies that fixed production overhead should be allocated based on the normal capacity of a production facility.Adoption of this statement, which was effective January 1, 2007 did not have a material impact on our consolidated earnings, financial position or cash flows. 9 Index FSP 109-1 Application of FASB Statement No. 109 – Accounting for Income Taxes to the Tax Deduction on Qualified Production Activities Provided by the American Jobs Creation Act of 2004 In December 2004, the FASB issued FSP FAS 109-1, “Application of FASB Statement No. 109, Accounting for Income Taxes to the Tax Deduction on Qualified Production Activities Provided by the American Jobs Creation Act of 2004.”The FSP clarifies that the manufacturer’s deduction provided for under the American Jobs Creation Act of 2004 (the Act) should be accounted for as a special deduction in accordance with SFAS No. 109, “Accounting for Income Taxes,” and not as a tax rate reduction.The Qualified Production Activities Deduction did not impact the Company’s consolidated earnings, financial position or cash flows for fiscal year 2006. We are currently evaluating the effect that this deduction will have in 2007 and beyond. SFAS 154 - Accounting Changes and Error CorrectionsA Replacement of APB Opinion No. 20 and FASB Statement No. 3 In May 2005, the FASB issued SFAS No. 154, "Accounting Changes and Error Corrections, - a replacement of APB Opinion No. 20 and SFAS No. 3" (“FAS 154”). The Statement established, unless impracticable, retrospective application as the required method for reporting a change in accounting principle in the absence of explicit transition requirements specific to the newly adopted accounting principle. The provisions of this Statement were effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.The adoption of this Statement did not have a material impact on the Company's consolidated financial position or result of operations. SFAS 155 - Accounting for Certain Hybrid Financial Instruments – an amendment of FASB Statement Numbers 133 and 140 In February 2006, the FASB issued SFAS No. 155, "Accounting for Certain Hybrid Financial Instruments - an amendment of SFAS No. 133 and No. 140" (“FAS 155”).This Statement, among other things, allows a preparer to elect fair value measurement of instruments in cases in which a derivative would otherwise have to be bifurcated. The provisions of this Statement are effective for all financial instruments acquired or issued in fiscal years beginning after September 15, 2006. The adoption of this Statement did not have a material impact on the Company's consolidated financial position or results of operations. SFAS 156- Accounting for Servicing of Financial Assets – an amendment of FASB Statement No. 140 In March 2006, the FASB issued SFAS No. 156, "Accounting for Servicing of Financial Assets-an amendment of SFAS No. 140" (“FAS 156”).This Statement amends SFAS No. 140, "Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities", with respect to the accounting for separately recognized servicing assets and servicing liabilities. The provisions of this Statement are effective for all financial instruments acquired or issued in fiscal years beginning after September 15, 2006. Adoption of this Statement did not have a material impact on the Company's consolidated financial position or results of operations. FIN 48 - Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 In July 2006, the FASB issued Interpretation No. 48, "Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109" ("FIN 48") which prescribes a recognition threshold and measurement attribute, as well as criteria for subsequently recognizing, derecognizing and measuring uncertain tax positions for financial statement purposes. FIN 48 also requires expanded disclosure with respect to the uncertainty in income tax assets and liabilities. FIN 48 is effective for fiscal years beginning after December 15, 2006 and is required to be recognized as a change in accounting principle through a cumulative-effect adjustment to retained earnings as of the beginning of the year of adoption. Adoption of this statement is not expected to have a material impact on the Company's consolidated financial position or results of operations. SAB 108 – ‘Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements’ In September 2006, the SEC issued Staff Accounting Bulletin No.108 (“SAB 108”), Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements. SAB 108 provides guidance on the consideration of the effects of prior year unadjusted errors in quantifying current year misstatements for the purpose of a materiality assessment.The Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of FASB Statement No. 157, Fair Value Measurements.We have not yet determined what effect, if any, adoption of this Statement will have on consolidated financial position or results of operations. 10 Index SFAS 157 – Fair Value Measurement’ In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements (“FAS 157”). This standard establishes a standard definition for fair value establishes a framework under generally accepted accounting principles for measuring fair value and expands disclosure requirements for fair value measurements. This standard is effective for financial statements issued for fiscal years beginning after November 15, 2007.Adoption of this statement is not expected to have a material effect on the Company’s consolidated financial position or results of operations. SFAS 158 – Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statement Nos. 87, 88, 106, and 132(R) In September 2006, the FASB issued SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statement Nos. 87, 88, 106, and 132(R), or (“FAS 158”). This Statement requires an employer that is a business entity and sponsors one or more single-employer defined benefit plans to (a) recognize the funded status of a benefit plan—measured as the difference between plan assets at fair value (with limited exceptions) and the benefit obligation—in its statement of financial position; (b) recognize, as a component of other comprehensive income, net of tax, the gains or losses and prior service costs or credits that arise during the period but are not recognized as components of net periodic benefit cost pursuant to FAS 87, Employers’ Accounting for Pensions, or FAS 106, Employers’ Accounting for Postretirement Benefits Other Than Pensions; (c) measure defined benefit plan assets and obligations as of the date of the employer’s fiscal year-end statement of financial position (with limited exceptions); and (d) disclose in the notes to financial statements additional information about certain effects on net periodic benefit cost for the next fiscal year that arise from delayed recognition of the gains or losses, prior service costs or credits, and transition assets or obligations.An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. Adoption of this statement did not have a material effect on the Company’s consolidated financial position or results of operations. SFAS 159 – The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115 In February 2007, the FASB issued SFAS No. 159“The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of SFAS No. 115” (“FAS 159”).This Statement permits entities to choose to measure many financial instruments and certain other items at fair value.Most of the provisions of this Statement apply only to entities that elect the fair value option. The following are eligible items for the measurement option established by this Statement: 1. Recognized financial assets and financial liabilities except: a. An investment in a subsidiary that the entity is required to consolidate b. An interest in a variable interest entity that the entity is required to consolidate c. Employers’ and plans’ obligations (or assets representing net over funded positions) for pension benefits, other postretirement benefits (including health care and life insurance benefits), post employment benefits, employee stock option and stock purchase plans, and other forms of deferred compensation arrangements. d. Financial assets and financial liabilities recognized under leases as defined in FASB Statement No. 13, Accounting for Leases. e. Withdrawable on demand deposit liabilities of banks, savings and loan associations, credit unions, and other similar depository institutions f. Financial instruments that are, in whole or in part, classified by the issuer as a component of shareholder’s equity (including “temporary equity”). An example is a convertible debt security with a non-contingent beneficial conversion feature. 11 Index 2. Firm commitments that would otherwise not be recognized at inception and that involve only financial instruments 3. Non-financial insurance contracts and warranties that the insurer can settle by paying a third party to provide those goods or services 4. Host financial instruments resulting from separation of an embedded non-financial derivative instrument from a non-financial hybrid instrument. The fair value option: 1. May be applied instrument by instrument, with a few exceptions, such as investments otherwise accounted for by the equity method 2. Is irrevocable (unless a new election date occurs) 3. Is applied only to entire instruments and not to portions of instruments. The Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of FASB Statement No. 157, Fair Value Measurements.Adoption of this statement is not expected to have a material effect on the Company’s consolidated financial position or results of operations. NOTE 5.STOCKHOLDERS’ EQUITY During the six month period ended June 30, 2007, we issued 117,800 common shares on the exercise of employee and non-employee options.The issuance of the common stock resulted in an increase in capital of $191,075. NOTE 6.EARNINGS PER SHARE We compute basic earnings per share (“basic EPS”) by dividing net income by the weighted average number of common shares outstanding for the reporting period.Diluted earnings per share (“Diluted EPS”) gives effect to all potential dilutive shares outstanding (in our case, employee stock options) during the period.There were 2,463,567 and 2,733,721 potentially dilutive shares outstanding during the six month periods ended June 30, 2007 and 2006, respectively.The shares used in the calculation of Diluted EPS exclude options to purchase shares where the exercise price was greater than the average market price of common shares during the quarter.Such shares aggregated 150,000 and zero during the six months ended June 30, 2007 and 2006, respectively. NOTE 7. INCOME TAXES At December 31, 2006, the Company had a net deferred income tax asset of approximately $386,000; a significant portion of which arose from net operating loss carry forwards.During the six months ended June 30, 2007, the Company recorded the following entries: § An entry to eliminate substantially all of its provision for income taxes and reduce the deferred income tax asset for approximately $391,000 representing the benefit of the utilization of a portion of its net operating loss carryforwards during the period. § An entry to increase its deferred income tax asset and recognize an additional benefit for income taxes for approximately $1,016,000.Substantially all of this amount arose from management’s periodic assessment of the valuation allowance related to the deferred tax asset arising from net operating loss carryforwards.At December 31, 2006 and March 31, 2007 a significant portion of this asset was offset by a valuation allowance as the asset did not meet the required asset recognition standard required by FAS 109.However, at this time, management believes that its remaining net operating loss carryforwards will be utilized by June 30, 2008 and accordingly, the remaining valuation allowance related to such asset has been reversed at June 30, 2007 resulting in a current deferred income tax asset.As a result, and assuming we continue to generate positive results of operations, our net income will be reduced by a provision for income taxes in the future.However, we do not expect to pay any income taxes, other than those arising from the alternative minimum tax, until we fully utilize our net operating loss carryforwards. 12 Index NOTE 8. SIGNIFICANT CURRENT QUARTER EVENTS On April 30, 2007 we acquired the remaining 50% interest in JAG (previously our J-Plasma joint-venture for total consideration of $500,000, resulting in us having 100% ownership of the medical device technology. We recorded the $500,000 investment, as well as certain direct costs incident to the acquisition and the reversal of the remaining balance of our minority interest ($115,000) as an increase in “Purchased technology” (see Note 1).The technology utilizes a gas ionization process producing a stable thin focused beam of ionized gas that can be controlled in a wide range of temperatures and intensities, providing the surgeon greater precision, minimal invasiveness and an absence of conductive currents during surgery. Recent engineering improvements include increases in power and efficiency and component miniaturization, making manufacturing easier and less costly. Production prototypes have been developed for testing purposes. Intended areas of use include veterinary medicine and dermatology. Other possible uses contemplated are in gastroenterology, gynecology, urology and cosmetology. In May of 2007 we entered into distribution and manufacturing agreements with Canady Technology, LLC for its plasma related products for a total consideration of approximately $316,000, which amount has been reflected as an intangible asset in the accompanying consolidated balance sheet (see Note 1). Bovie will manufacture several types of argon plasma accessories for Canady Technology as well as distribute Canady products worldwide. 13 Index ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Level Overview We are a medical device company engaged in the manufacturing and marketing of electrosurgical devices. Our medical products include a wide range of devices including electrosurgical generators and accessories, cauteries, medical lighting, nerve locators and other products. We divide our operations into three reportable business segments.
